Case 1:16-mc-01184-KBJ Document 120 Filed 03/09/20 Page 1 of 1

United States Court of Appeals

HE DISTRICT OF COLUMBIA CIR

No. 18-7193

In re: Air Crash Over the Southern Indian
Ocean on March 8, 2014,

Elizabeth Smith, As personal representative
of the Spouses, Next of Kin, Other
slatutory Beneficiaries, and the Estates of
the MH370 Passengers (See Complaint for
Statutory Beneficiaries), et al.,

Appellants
Thomas Wood, Individually and as
Personal Representative of Phillip
Talmadge Wood (Deceased), et al.,
Appellees
V.

Malaysia Airlines Berhad, doing business
as Malaysia Airlines, et al.,

Appellees

Consolidated with 18-7195, 18-7196,
18-7197, 18-7198

September Term, 2019
1:16-mc-01184-KBJ
Filed On: March 9, 2020 [1832569]

MANDATE

In accordance with the judgment of January 10, 2020, and pursuant to Federal Rule of
Appellate Procedure 41, this constitutes the formal mandate of this court.

Link to the judgment filed January 10, 2020

FOR THE COURT:
Mark J. Langer, Clerk

BY: /s/

Daniel J. Reidy
Deputy Clerk
